DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.  Claims 7-12 are pending.  	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2016/0066276 A1) hereinafter “Su”, in view of Li et al. (US 2021/0029652 A1) hereinafter “Li”.
Regarding claim 7:
Su discloses a user apparatus (Fig. 3, 106) comprising: a receiving unit (Fig. 3, 335) configured to receive DL (Downlink)-UL (Uplink) configuration indicating a resource used to DL, a resource used to UL and a flexible resource dynamically used for the DL or the UL in TDD (Time division duplex) and receive an UL scheduling from a base station apparatus (Fig. 9A, 920; Para. [0135], “sub-frame allocation”; Fig. 6A-6B, 14A-14C show examples of TDD UL/DL configuration;  Para. [0089], “The different type 2 configurations for LTE TDD may allow dynamic adjustment of the ratio between resources allocated to downlink and uplink by switching between configurations; Para. [0236], “since TDD UL/DL configuration 1 is defined to have 4 UL sub-frames, the network may assign any of the 4 available UL sub-frames to a low power device requesting 1 UL sub-frame per frame.” Para. [0237], “a new UL sub-frame allocation may add several UL sub-frames in a frame as newly allocated and delete several UL sub-frames in a frame as newly de-allocated.”); a transmitting unit (Fig. 3, 335) configured to transmit UL to the base station apparatus based on the DL-UL configuration and the UL scheduling (Fig. 9A, 930; Para. [0136]); and a control unit (Fig.3, 300) configured to determine a target ratio and indicate the target ratio as a UE (User Equipment) capability to the base station apparatus (Para. [0229], “maximum number of TX sub-frames in a frame”). 
Su does not disclose determining a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period.
Li teaches determining a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period (Para. [0027]-[0030], “second indication information reported by the terminal”, “the maximum percentage of uplink symbols capable of being scheduled or transmitted of the terminal in the first time window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Su in view of the teaching by Li to include the feature determining a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period in order to ensure resource configuration meets the capability requirement of the terminal.
 	Regarding claim 8:
Su further discloses wherein, the transmitting unit configured to transmit information indicating that a ratio of using UL resource exceeds the target ratio in a case that the ratio of using UL resource exceeds the target ratio (Para. [0237], when the first power state is not a limited power state), and transmit information indicating that a ratio of using UL resource does not exceed the target ratio in a case that the ratio of using UL resource does not exceed the target ratio (Para. [0237], “currently supported TX duty cycle”, which requests the network to add or delete UL sub-frames.). 
 	Regarding claim 9:
Su further discloses wherein, the control unit configured to perform reduction of UL transmission power in a case that the UL resource assigned by the UL scheduling exceeds the target ratio of using UL resource (Para. [0167], “the UE may perform a discontinuous transmission action (e.g., blank, skip, transmit with a lower transmission power, and/or not transmit) for over-allocated (in terms of the transmit duty cycle) UL grant”).
 	Regarding claim 10:
Su further discloses wherein, the UL transmission power is reduced on a pre-determined resource used to UL in a case that the UL resource assigned by the UL scheduling exceeds the target ratio of using UL resource (Para. [0167], “the UE, based on the transmit duty cycle, may skip transmission for each allocated sub-frame that does not coincide with sub-frames the UE would transmit on based on the transmit duty cycle”).
 	Regarding claim 11:
Su further discloses wherein, the control unit configured to control UL transmission power based on the semi-static DL-UL configuration not to exceed the target ratio of using UL resource in a case that the user apparatus is High power UE (User Equipment) (Para. [0132], “…when the UE enters a poor radio condition and/or high power condition, the UE may switch to operate in a second power state (e.g., in a state where power is restricted to be less than normal power) and communicate according to a sub-frame allocation based on the power limited state (e.g., a limited sub-frame allocation).”).
 	Regarding claim 12:
Su discloses a base station device (Fig. 4, 102) comprising: a transmitting unit (Fig. 4, 434) configured to transmit DL (Downlink)-UL (Uplink) configuration indicating a resource used to DL, a resource used to UL and a flexible resource dynamically used for the DL or the UL in TDD (Time division duplex) and transmit an UL scheduling to a user apparatus (Fig. 9, 920);  a receiving unit (Fig. 4, 434) configured to receive a target ratio (Para. [0229], “maximum number of TX sub-frames in a frame) and perform UL reception based on the DL-UL configuration and the UL scheduling from the user apparatus (Fig. 9, 930); and a control unit (Fig. 4, 404) configured to set the DL-UL configuration and the UL scheduling not to exceed the target ratio of using UL resource (Para. [0230] and [0237]).
Su does not disclose receiving a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period.
Li teaches receiving a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period (Para. [0027]-[0030], “second indication information reported by the terminal”, “the maximum percentage of uplink symbols capable of being scheduled or transmitted of the terminal in the first time window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Su in view of the teaching by Li to include the feature receiving a target ratio not to exceed a ratio of UL symbols with respect to all symbols in a predetermined period in order to ensure resource configuration meets the capability requirement of the terminal.

Response to Arguments
Applicant’s arguments with respect to amended claims 7-12 rejected under 35 U.S.C. 102 based on Su have been considered but are moot in view of the new ground of rejection under 35 U.S.C 103 based on Su and Li presented in the current Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465